IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

V.P. GAINESVILLE SOUTH,              NOT FINAL UNTIL TIME EXPIRES TO
LLC,                                 FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D16-4253
v.

CITY OF GAINESVILLE,

     Appellee.
_____________________________/

Opinion filed July 12, 2017.

An appeal from the Circuit Court for Alachua County.
Toby S. Monaco, Judge.

Howard M. Allen, Cocoa Beach, for Appellant.

Elizabeth A. Waratuke, Gainesville, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, C.J., LEWIS and ROWE, JJ., CONCUR.